
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 499
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2011
			Mr. Davis of Illinois
			 (for himself, Mr. Rush,
			 Mr. Jackson of Illinois,
			 Mr. Gutierrez,
			 Mr. Lipinski,
			 Ms. Schakowsky, and
			 Mr. Quigley) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Congratulating the students, staff,
		  faculty, and alumni of the City Colleges of Chicago on the 100th anniversary of
		  the institution.
	
	
		Whereas for 100 years, the City Colleges of Chicago has
			 served as a gateway for Chicago, Illinois, residents striving to reach their
			 education and career goals;
		Whereas the City Colleges of Chicago was founded as Crane
			 Junior College on September 11, 1911, with just 30 students;
		Whereas the City Colleges of Chicago has grown to become
			 the largest community college system in Illinois and one of the largest in the
			 Nation, with 5,800 faculty and staff serving 120,000 students at 7 campuses and
			 13 satellite sites city-wide;
		Whereas the City Colleges of Chicago has improved the
			 lives of more than 1,000,000 alumni since its inception 100 years ago and
			 continues to grow each year;
		Whereas the City Colleges of Chicago is in the midst of a
			 reinvention, a collaborative effort to review and revise City College programs
			 and practices to drive greater degree attainment, job placement, and career
			 advancement;
		Whereas the City Colleges of Chicago includes 7 colleges,
			 Richard J. Daley College, Kennedy-King College, Malcolm X College, Olive-Harvey
			 College, Harry S Truman College, Harold Washington College, and Wilbur Wright
			 College; and
		Whereas the City Colleges system also oversees the
			 Washburne Culinary Institute, the French Pastry School, 2 restaurants, 5 child
			 development centers, the Center for Distance Learning, the Workforce Institute,
			 the public broadcast station WYCC–TV Channel 20, and radio station WKKC–FM
			 89.3FM: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates the students, staff, faculty, and alumni of the City Colleges of
			 Chicago on the 100th anniversary of the institution.
		
